     Case 2:20-cv-02168-KJM-DMC Document 4 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GINA DAWN MUNOZ,                                  No. 2:20-CV-2168-DMC-P
12                       Petitioner,
13           v.                                         ORDER
14    M. PALLARES,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, has initiated this action with a

18   motion requesting the Court issue a certificate of appealability. See ECF No. 1.

19                  It appears from Petitioner’s filing that she seeks leave of Court to submit a late-

20   filed federal habeas corpus petition by a state prisoner. Before a petitioner can appeal a district

21   court decision denying or dismissing a habeas corpus petition, a certificate of appealability must

22   issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). Where the petition is denied on the

23   merits, a certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant has

24   made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

25   Court must either issue a certificate of appealability indicating which issues satisfy the required

26   showing or must state the reasons why such a certificate should not issue. See Fed. R. App. P.

27   22(b). Where the petition is dismissed on procedural grounds, a certificate of appealability

28   “should issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether
                                                        1
     Case 2:20-cv-02168-KJM-DMC Document 4 Filed 04/13/21 Page 2 of 2


 1   the district court was correct in its procedural ruling’; and (2) ‘that jurists of reason would find it

 2   debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris

 3   v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120

 4   S.Ct. 1595, 1604 (2000)).

 5                   Here, Petitioner has not filed any operative habeas petition which has been denied

 6   or dismissed by this Court. Therefore, the request for a certificate of appealability is premature

 7   and will be denied as such. Petitioner will be required to file a petition on the form provided by

 8   the Court. Petitioner is cautioned that failure to do so within the time provided may result in

 9   dismissal of the entire action without prejudice for lack of prosecution.

10                   Accordingly, IT IS HEREBY ORDERED that:

11                   1.      Petitioner’s motion for a certificate of appealability, ECF No. 1, is denied

12   as premature;

13                   2.      Within 30 days of the date of this order, Petitioner shall file her habeas

14   corpus petition on the form provided; and

15                   3.      The Clerk of the Court is directed to forward to Plaintiff a form habeas

16   corpus petition by a state prisoner.

17   Dated: April 13, 2021
                                                             ____________________________________
18                                                           DENNIS M. COTA
19                                                           UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                         2
